Citation Nr: 0637793	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  03-05 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for scar involving the 
back of the neck, currently evaluated as 30% disabling.

2.  Entitlement to an increased rating for skin condition 
involving the scalp, currently evaluated as 10% disabling.

3.  Entitlement to service connection for hypertension on a 
direct basis, or alternatively, as due to service connected 
scar disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from September 1986 to October 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veteran's Affairs (VA).  A January 2002 RO rating decision 
denied a rating in excess of 30% for scar on the back of 
neck.  In November 2003, the RO granted service connection 
for a skin condition involving the scalp, and assigned an 
initial 10% evaluation.  An RO rating decision dated November 
2004 denied a claim of entitlement to service connection for 
hypertension on a direct basis.  In June 2005, the veteran 
was afforded a video conference hearing before C.W. Symanski, 
who is the Veterans Law Judge rendering the determination in 
this claim and was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).  The Board remanded the claim to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., in 
September 2005 for further development.  In a supplemental 
statement of the case (SSOC) dated April 2006, the RO 
addressed the veteran's primary contention that his 
hypertension is proximately due to service connected scar 
disability.


FINDINGS OF FACT

1.  The veteran's scar on the posterior occiput measures 11.5 
cm in length and 5 cm in width with characteristics of 
elevated surface contour, irregular texture, adherence to 
underlying tissue, hyperpigmentation, induration and 
inflexibility covering an area of 57.5 square cm; the scar is 
not exceptionally or markedly repugnant in appearance.

2.  The veteran's skin disorder involving the vertex of his 
scalp encompasses an area of 8 cm x. 4. cm manifested by 
areas of alopecia with no hair growth, erythema, tenderness, 
drainage, bumps, bleeding and itching; the involved area is 
less than 20 percent of the scalp region.

3.  There is no competent evidence that the veteran's 
hypertension, that first manifested many years after his 
discharge from service, is causally related to event(s) in 
service or is proximately due to service connected scar 
disability.


CONCLUSIONS OF LAW

1.  For the time period prior to August 30, 2002, the 
criteria for an evaluation in excess of 30 percent for scar 
on the posterior occiput have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110(g) (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7800 (2001-02); VAOPGCPREC 3-2000 (Apr. 
10, 2000).

2.  For the time period beginning on August 30, 2002, the 
criteria for the maximum 80 percent schedular evaluation for 
scar on the posterior occiput have been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110(g) (West 2002); 38 C.F.R. § 4.118, DC 
7800 (2003-06); 67 Fed. Reg. 49590, 49596 (July 31, 2002); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).

3.  The criteria for an evaluation in excess of 10 percent 
for skin disorder involving the scalp have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5110(g) (West 2002); 38 C.F.R. 
§ 4.118, DC 7828, 7830 (2003-06); 67 Fed. Reg. 49590, 49596 
(July 31, 2002); VAOPGCPREC 3-2000 (Apr. 10, 2000).

4.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been incurred in or 
aggravated by active service, and is not secondary to service 
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. § 3.310 (2006); 71 Fed. Reg. 
52744, 52746 (September 7, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to higher evaluations for a 
scar involving the back of the neck and a skin condition 
involving the scalp.  He also claims entitlement to service 
connection for hypertension.  A claimant bears the burden to 
present and support a claim of benefits.  38 U.S.C.A. § 
5107(a) (West 2002).  In evaluating claims, the Board shall 
consider all information and lay and medical evidence of 
record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  Id.  

I.  Increased rating

The veteran claims entitlement to higher evaluations for his 
service connected skin disorder involving the vertex of his 
scalp and a scar on the posterior occiput region.  According 
to his statements and testimony of record, his skin disorder 
is manifested by frequent infections treated with ointments 
and antibiotics.  His symptoms include tenderness and pain, 
constant itching, seeping liquid, cracking with bleeding, 
breaking out of small bumps, limitation of neck motion 
secondary to a pulling sensation and emotional disturbance 
due to disfigurement.  His condition is exacerbated by hot 
humid weather.  He attributes the etiology of his 
hypertension to the internalization of his anger and stigma 
associated with his service connected scars.  He has 
submitted photographs of his skin condition for review.  His 
wife has observed his skin to bleed with applied pressure or 
very hot weather.  She has noted occasions where people 
stared at his condition and caused him embarrassment.  She 
has administered morning rubs of knots in the upper back and 
shoulder area.

The veteran had active service from September 1986 to October 
1994.  His service medical records describe a large 2 x 4 cm. 
keloid on the posterior occiput that was thought possibly due 
to chronic folliculitis.  He was described to have coalescing 
crusty and scaly papules, thick scabbing and firm lesions.   
He was otherwise assessed with acne keloidalis nuchae.  His 
treatment included Kenalog injections and salves.  An RO 
rating decision dated March 1995 granted service connection 
for keloid scar and assigned an initial noncompensable 
evaluation under Diagnostic Code (DC) 7805.  An RO rating 
decision dated January 1996 assigned a 10% rating for keloid 
scar on the posterior scalp, under DC 7804, effective to the 
date of claim.

In January 1997, the veteran underwent resection of the 
occipital lesion on the back of his neck with an area of 
excision measuring 8.1 x 3.7 x 1.7 cm.  A biopsy indicated 
findings of acute and chronic folliculitis with abscess 
formation, ruptured follicular unit, foreign body giant cell 
reaction to hair and keratin debris, and scar tissue with 
prominent plasma cell infiltrate.  In July 1999, he received 
treatment for neck pain with spasms.

VA examination in June 2000 included the veteran's report of 
a widening of his posterior occipital scar after his 
resection in 1997.  The area was tender, itched and sometimes 
bled with breaking out of small shaving bumps in surrounding 
area.  He described limitation of anterior neck flexion 
secondary to a pulling sensation.  He occasionally had sharp 
pains radiating to his shoulder blades.  Physical examination 
measured a 5.5 x 12 cm. area of involvement on the posterior 
(occipital) region of the scalp that extended to the hairline 
inferiorly.  In the center of the area, there was a 
horizontal (at a slight slant) oriented, linear 9.5 x 1.8 cm 
scar.  The upper half of the scar was hypopigmented and pink.  
The lower half was close to normal skin color.  The scar was 
firm, slightly hypertrophic or thickened, slightly elevated, 
mildly tender to light palpation and moderately tender to 
firm palpation.  There were multiple perifollicular pink to 
brown papules surrounding the scar.  A few papules were 
hypertrophic and some were crusted.  There was slight scale.  
No intact pustules were seen.  He was able to flex his neck 
anteriorly to 30 degrees before the onset of the pulling 
sensation.  He was given the following impression:

Slightly hypertrophic (thickened) scar on the 
occipital scalp secondary to acne keloidalis 
nuchae with keloid excision.  There is no 
evidence of recurrent keloid formation, although 
the primary process of folliculitis still appears 
to be active.  The scar is tender, and the 
Veteran complains of limited range of motion at 
the neck in anterior flexion due to a "pulling 
sensation" at the site of the scar.  The scar is 
located in an exposed area, and although the 
general appearance is improved, when compared to 
the pre-existing keloid, it is still somewhat 
disfiguring and color photographs will be taken.

An RO rating decision dated July 2000 increased the 
evaluation for keloid scar on the posterior neck to 30% 
disabling under DC 7804-7800.

The veteran filed a claim for an increased rating in October 
2001.  He reported infected areas on his head that seeped 
liquid and itched constantly.  His treatment with antibiotics 
had been largely ineffective.  He also referred to 
experiencing pain in his neck, shoulders and upper back since 
the removal of the scar.  His VA clinic records include a 
March 2001 consultation due to folliculitis cellulitis of the 
scalp.  His physical examination measured a 3 x 5 cm 
follicular macular lesion with erythema, mild tenderness, and 
scant clear drainage on his scalp.  He was started on 
erythromycin and dandruff-type shampoo.  An examination in 
October 2001 noted numerous ingrown hairs surrounded by 
hypertrophic tissue with slight keloid formation, as well as 
occasional crusting area with serosanguineous crust, at the 
base of his neck.  He was given an assessment of 
pseudofolliculitis barbae treated with Zithromax.  A follow-
up clinic visit in September 2002 showed significant 
resolution of the scalp folliculitis, and he remained on 
Doxycycline.  He was also noted to have mild spasm of the 
upper trapezius muscles bilaterally as well as mild 
tenderness of the occipital prominences that reproduced his 
pain complaint.  The examiner suggested that the veteran 
change his work ergonomics to avoid neck strain.  In January 
2003, he was noted to have a recurrence of folliculitis 
lesion on the scalp after his Doxycycline ran out.  His 
prescription was renewed.

VA examination in January 2003 demonstrated an irregularly 
shaped, elevated keloid scar on the posterior, inferior area 
of the veteran's scalp measuring 10 cm in length by 2.5 cm in 
width at its widest portion.  There were a few very small 
keloidal papules inferior to the scar.  The scalp vertex 
appeared clear.  The keloid scar on the occipital portion of 
the scalp was smooth in texture and somewhat hypopigmented at 
its central portion.  There was no apparent surrounding 
inflammation.  There were no pustules, crusting, ulcerations, 
bogginess, objective tenderness to palpation, visible or 
palpable tissue loss, or asymmetry of features.  The scar was 
elevated to inspection and palpation and felt firm.  There 
was no obvious adherence to underlying tissue, although the 
area was firm and somewhat inflexible.  He appeared to have 
limited anterior flexion at the neck that, upon visible 
inspection alone, was estimated to result in anterior neck 
flexion to 30 degrees.  The examiner provided the following 
impression:

Keloid scar of the posterior occipital scalp/neck 
as described above.  The keloid apparently 
reformed after an attempt at excision in 1997.  
The veteran has limited anterior flexion of the 
neck and neck, shoulder, and upper back 
discomfort when stretching the upper extremities 
or anteriorly flexing the neck.  In my opinion, 
this is likely related to the attempt at excision 
and recurrent fibrosis in the area.  I have also 
requested that the veteran undergo a 2507 joints 
examination for a second opinion regarding the 
reason for limited anterior flexion of the neck 
and to rule out any underlying pathology that may 
have an alternative etiology for the limitation.

An RO rating decision dated May 2003 granted service 
connection for limited motion of the cervical spine with 
involvement of the paritrapezial musculature, and assigned an 
initial 10 percent evaluation effective October 15, 2001.

In a statement received on August 12, 2003, the veteran 
requested compensation for an open sore on the top of his 
head.

On VA examination in October 2003, the veteran reported being 
on Doxycycline for the past 6-7 months to keep his 
folliculitis under control.  The area on his posterior 
scalp/neck had essentially remained unchanged, but there had 
been more involvement of the vertex of his scalp.  He 
described small, tender red bumps with some crusting in the 
area.  Physical examination demonstrated an approximate 11 x 
4 cm colored firm scar on the occipital area of the scalp 
with some surrounding smaller follicular papules.  The entire 
involved area measured 14 x. 6.5 cm.  The entire area of 
involvement of his scalp vertex measured about 8 x. 4.5 cm.  
The central 4 cm. area was mildly erythematous with some 
crusting and partial alopecia, approximately a 30 percent 
loss, in the area.  The area was somewhat tender to 
palpation.  There was some very slight scaling but no 
extensive foliation and no ulceration.  He was given the 
following impression:

Chronic folliculitis of the scalp resulting in 
acne keloidalis nuchae that was excised in 1997.  
The occipital involvement of the scalp has been 
essentially unchanged over the past year.  The 
veteran does now however have some increased 
involvement of the vertex of the scalp with some 
follicular papules crusting, tenderness and 
partial alopecia.  This is the same condition as 
what has been referred to as folliculitis 
decalvans in his medical records.  There are no 
systemic manifestations such as fevers or weight 
loss and no identifiable nervous manifestations.  
The condition is not exceptionally repugnant and 
the degree of disfigurement is essentially 
unchanged.  He has some limitation of range of 
motion of his neck with pain in the back of the 
neck and upper back that are also unchanged.

An RO rating decision dated October 2003 granted a separate 
10 percent evaluation for acne keloidalis nuchae from chronic 
folliculitis of the scalp, under DC 7828, effective March 20, 
2001.

VA spine examination in March 2004 included the veteran's 
complaint of neck stiffness with pain in both shoulders that 
improved with heat and was exacerbated with cold weather.  He 
had missed one day of work in the past year secondary to neck 
pain.  Physical examination revealed a 4-inch scar with 
pinplane and folliculitis over his lower occiput.  His 
cervical range of motion measured 30 degrees of forward 
flexion, 40 degrees of extension, 20 degrees of lateral 
bending bilaterally, rotation of 50 degrees to the right and 
45 degrees to the left.  He had normal strength of the upper 
extremities.  There was no evidence of spasm of the neck or 
shoulders.  He was given the following assessment:

This is a patient who has chronic neck pain 
related to a skin condition which occurred while 
he was in service.  This patient has a decrease 
in his cervical range of motion of approximately 
15% at baseline and with any activities.  This 
decrease in his cervical range of motion is more 
likely than not related to the scar and pain 
associated with this than any degenerative or 
traumatic service condition.  In my medical 
opinion this is more likely than not related to 
his service connected scar.

An RO rating decision dated April 2004 increased the 
evaluation for cervical spine range of motion loss to 20 
percent, under DC 5237, effective January 5, 2004.

Thereafter, the veteran's VA clinic records note his 
treatment for an acute flare-up of pseudofolliculitis in May 
2004.  An August 2004 clinic record described scalp 
folliculitis plaque with inflammation while a November 2004 
clinic record described boggy inflammatory plaque of 
folliculitis on the vertex of scalp and back of neck.  His 
treatment consisted of Doxycycline and Clobetasol lotion.  In 
August 2005, he was noted to have a 5 x 5 cm erythematous 
inflamed patch over the parietal scalp and posterior occiput.  
In October 2005, he was treated for an acute flare-up of 
folliculitis decalvans of the scalp manifested by 
inflammatory boggy plaques, pustules and eczematous lesions 
on the vertex of scalp and back of neck.  He reported itching 
and discomfort.  His treatment consisted of Augmentin and 
Prednisone.

VA examination in November 2005 measured an 11.5 x 7 cm scar 
of the mid scalp, and an 11.5 x. 5 cm scar of the posterior 
scalp.  This involved about 10% of the scalp and 2% of the 
body.  Within the scars, there were areas of alopecia with no 
hair growth.  There was some mild pain over the scars with 
adherence to underlying tissue.  The scar texture was 
irregular.  There was evidence of recent skin breakdown over 
the scars.   There was elevation of the surface contour on 
palpation.  They appeared deep with underlying soft tissue 
damage.  There was evidence of inflammation and edema with 
keloid formation in the areas.  The color of the scars was 
pink and hyperpigmented.  There was induration and 
inflexibility of the skin in the area of the scars.  There 
was no limitation of function caused by the scarring.  
Unretouched color photo are associated with the claims 
folder.  He was given a diagnosis of likely scarring 
alopecia, and less likely that of acne keloidalis. 

A January 2006 clinic record noted that the veteran's skin 
condition was manifested by inflammatory plaque with a few 
pustules treated with Doxycycline, Lidex lotion and Bactroban 
cream.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2006).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The severity of a skin disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.118 
(Schedule).  Effective on August 30, 2002, the regulations 
pertaining to evaluating disabilities of the skin were 
revised.  See 67 Fed. Reg. 49590, 49596 (July 31, 2002).  
There were minor corrections to the criteria issued at a 
later date.  See 67 Fed. Reg. 58448 (Sept. 16, 2002).  Prior 
to the effective date of the new regulations, the veteran's 
claim for an increased rating may only be evaluated under the 
older criteria.  38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC 3-2000 (April 10, 2000).

A.  Occipital scar

The RO has rated the veteran's keloid scar on the anterior 
portion of his neck as 30 percent disabling under DC 7804-
7800.  This rating was assigned due to scar in an exposed 
area with marked discoloration and color contrast.  See RO 
rating decision dated July 2000.  A maximum 50 percent rating 
under DC 7800 was warranted for complete or exceptionally 
repugnant deformity of one side of face or marked or 
repugnant bilateral disfigurement.  Id.  

Under the criteria in effect since August 30, 2002, scarring 
causing disfigurement of the head face or neck is rated with 
reference to the following 8 characteristics of 
disfigurement:  

1) Scar 5 or more inches (13 or more cm.) in 
length;
2) Scar at least one-quarter inch (0.6 cm.) wide 
at widest part;
3) Surface contour of scar elevated or depressed 
on palpation;
4) Scar adherent to underlying tissue;
5) Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.);
6) Skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.);
7) Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.);
8) Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

A 30 percent rating contemplates visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  38 C.F.R. 
§ 4.118, DC 7800 (2002-05).  A 50 percent rating is warranted 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  Id.  The maximum 80 
percent rating is warranted with visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement.  Id.

The preponderance of the evidence demonstrates that the 
veteran's scar on the posterior occiput measures 11.5 cm in 
length and 5 cm in width covering an area of 57.5 square cm.  
This entire area demonstrates characteristics of elevated 
surface contour, irregular texture, adherence to underlying 
tissue, hyperpigmentation, induration and inflexibility.  
Unretouched color photographs are associated with the claims 
folder.  The Board has reviewed the color photographs, and 
concurs with the medical examiner opinions that the exposed 
scar is not markedly or exceptionally repugnant in nature.  
For the time period prior to August 30, 2002, the criteria 
for a rating in excess of 30 percent for scar on the 
posterior occiput have not been met.

However, the veteran's scar of the posterior occiput 
demonstrates six characteristics of disfigurement identified 
in the new criteria entitling him to an 80 percent evaluation 
under criteria of DC 7800 effective August 30, 2002.  This is 
the maximum allowable rating under DC 7800.

In so holding, the Board has deemed the veteran and his 
spouse as competent to describe his visible scarring symptoms 
and characteristics.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); Falzone v. Brown, 8 Vet. App. 398 (1995); 38 
C.F.R. § 3.159(a) (2005).  Their opinion that the scar is 
markedly repugnant in appearance has been considered in the 
context of medical descriptions of the scar disability as 
well as photographic evidence of record.  The preponderance 
of the evidence establishes that the scar disability is not 
exceptionally or markedly repugnant in appearance, and the 
medical descriptions of scarring characteristics hold more 
probative value in the case.  The veteran has been provided a 
separate evaluation for limitation of cervical spine motion 
caused by the scar that has not been placed in appellate 
status.  His entitlement to an 80 percent rating effective 
August 30, 2002 comes by his meeting the schedular criteria 
that, by law, does not apply prior to the effective date of 
amendment.  See 67 Fed. Reg. 49590, 49596 (July 31, 2002); 
VAOPGCPREC 3-2000 (April 10, 2000).  The benefit of doubt 
rule does not apply as the preponderance of evidence is 
against claim.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 
(Fed. Cir. 2001); 38 U.S.C.A. § 5107(b) (West 2002).

B.  Vertex scar

The RO has also assigned a 10 percent evaluation for a skin 
condition involving the scalp effective August 12, 2003; the 
date of claim.  The 10 percent evaluation under DC 7828 
contemplates deep acne (deep inflamed nodules and pus-filled 
cysts) affecting less than 40 percent of the face and neck, 
or; deep acne other than face and neck.  38 C.F.R. § 4.118, 
DC 7828 (2003-06).  A 30 percent rating is warranted for deep 
acne (deep inflamed nodules and pus-filled cysts) affecting 
40 percent or more of the face and neck.  Id.  VA examination 
in 2005 included opinion that the skin disorder involving the 
scalp was more likely diagnosable as scarring alopecia rather 
than acne keloidalis.  A 10 percent rating is warranted for 
scarring alopecia affecting 20 to 40 percent of the scalp.  
38 C.F.R. § 4.118, DC 7830 (2003-06).  A 20 percent rating is 
warranted for scarring alopecia affecting more than 40 
percent of the scalp.  Id.

The veteran's skin disorder involving the vertex of his scalp 
has encompassed an area of 8 cm x. 4. cm manifested by areas 
of alopecia with no hair growth, erythema, tenderness, 
drainage, bumps, bleeding and itching.  The involved area 
covers less than 20 percent of the scalp region.  The 
criteria for an evaluation in excess of 10 percent, whether 
evaluating the skin disorder as analogous to deep acne or 
scarring alopecia, have not been met.  The veteran and his 
spouse have been deemed competent to describe his skin 
symptoms, but the medical description of the characteristics 
and percentage of involved area holds more probative weight.  
The benefit of the doubt rule does not apply as the 
preponderance of the evidence is against the claim.  Ortiz, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001); 38 U.S.C.A. § 5107(b) 
(West 2002).

II.  Service connection - hypertension

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  In order to qualify 
for entitlement to compensation under 38 U.S.C.A. §§ 1110 and 
1131, a claimant must prove the existence of (1) a disability 
and (2) that such disability has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001). 

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2006).  
Cardiovascular renal-disease (including hypertension) is 
listed as a chronic disease subject to presumptive service 
connection.  38 C.F.R. § 3.309(a) (2006).

Service connection may be established on a secondary basis 
for disability which is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  The Court of Appeals for Veterans Claims has 
construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
add an additional section to incorporate the holding in 
Allen.  71 Fed. Reg. 52744, 52746 (September 7, 2006) 
(codified at 38 C.F.R. § 3.310(b)).  The new provision 
states:

Aggravation of nonservice-connected disabilities.  
Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or 
the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service 
connected.  However, VA will not concede that a 
nonservice-connected disease or injury was 
aggravated by a service-connected disease or 
injury unless the baseline level of severity of 
the nonservice-connected disease or injury is 
established by medical evidence created before the 
onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline and 
current levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and determine 
the extent of aggravation by deducting the 
baseline level of severity, as well as any 
increase in severity due to the natural progress 
of the disease, from the current level.

The veteran claims entitlement to service connection for 
hypertension as proximately due to his service connected skin 
disorder.  He attributes the etiology of his hypertension to 
the internalization of his anger and stigma associated with 
his service connected scars.  He concedes that he was not 
treated for hypertension until many years following his 
discharge from service.  His wife has corroborated his 
contention that her husband has been subject to public 
humiliation due to his visible disfigurement.  Their personal 
beliefs as to the etiology of his hypertension, while well-
intentioned, hold no probative value as they are not shown to 
possess the requisite medical expertise to speak to issues of 
medical diagnosis and causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); 38 C.F.R. § 3.159(a) (2006).

The veteran's service medical records are negative for 
diagnosis or treatment for hypertension.  There is also no 
evidence suggesting the onset of hypertension in service or 
within one year from the veteran's discharge from service.  
See 38 C.F.R. § 4.104, DC 7101, Note 1 (2006) (hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days; the term hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.)  Rather, as indicated by the 
veteran, he was first diagnosed and treated for hypertension 
many years after his discharge from service.  There is no 
competent evidence of record that his hypertension is caused 
by or aggravated by his service connected skin disorder.  VA 
examination in October 2003 found no nervous manifestations 
attributable to the service connected skin disorder.  There 
is no doubt of material fact to be resolved in his favor.  38 
U.S.C.A. § 5107(b) (West 2002).

IV.  Duty to assist and provide notice

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

With respect to the increased rating claims, RO letters dated 
October 2001, April 2003, September 2003, and October 2003 
satisfied elements (1), (2), and (3) by notifying him of the 
types of evidence and/or information necessary to 
substantiate his claims, and the relative duties on the part 
of himself and VA in developing his claims.  The rating 
decision on appeal, the statement of the case (SOC), and 
supplemental statements of the case (SSOC) provided him with 
specific information as to why his claims were being denied, 
and of the evidence that was lacking.  There was substantial 
compliance with element (4) as he was advised to either 
request RO assistance in obtaining the relevant evidence or 
to submit such evidence directly to the RO.  He was advised 
through the December 2002 SOC of the provisions of 38 C.F.R. 
§ 3.159(b).  With respect to the service connection claim, an 
RO letter dated October 2004 satisfied elements (1), (2), and 
(3), and the SOC dated October 2005 advised him of the 
provisions of 38 C.F.R. § 3.159(b).

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2006) (error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination).

There has been substantial compliance with the four notice 
content requirements, and any error in not providing a single 
notice to the veteran covering all content requirements prior 
to the initial adjudication of the claims constitutes 
harmless error in this case.  See, e.g., 38 C.F.R. § 20.1102 
(2006).  The rating decision on appeal, the SOC, and the 
SSOC's told him what was necessary to substantiate his claims 
throughout the appeals process.  There has been no showing or 
argument that a notice deficiency both exists and has 
resulted in prejudicial error to the veteran.  Any notice 
deficiency that may have occurred by notice providing the 
veteran a single content compliant notice has resulted in 
harmless error.  He has argued his entitlement to VA 
psychiatric examination in order to substantiate his 
secondary service connection claim and, as such, has 
demonstrated actual knowledge of the evidentiary 
requirements.  A uniform rating has been in effect during the 
appeal period and service connection has been denied such 
that notice of the evidence and information necessary to 
establish an effective date of award and an initial rating is 
moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Any further notice to the claimant would only result in a 
delay in adjudicating the claims without any additional 
benefit accruing to him.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claims for further notice poses 
no prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92 (July 24, 1992).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  The RO 
obtained service medical records as well as VA clinic records 
identified as relevant to the claims on appeal.  VA has 
provided multiple examinations to evaluate the service 
connected skin disorder during the appeal period, to include 
examination ordered by the Board.  VA has no obligation to 
provide medical opinion pursuant to section 5103A(d) where 
there is no evidence suggesting a disease or injury is 
associated with an in-service event or service connected 
disability, particularly where there is no evidence of 
recurrent or persistent symptoms of disability since service.  
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The 
evidence and information of record, in its totality, provides 
the necessary information to decide the case, and there is no 
reasonable possibility that any further assistance to the 
veteran would be capable of substantiating his claims.


ORDER

The claim for an 80 percent rating for scar involving the 
back of the neck, effective August 30, 2002, is granted.

The claim of entitlement to a rating in excess of 10 percent 
for skin condition involving the scalp is denied. 

The claim of entitlement to service connection for 
hypertension is denied.




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


